 2

 3

 4

 5
 6                                           UNJTED ST ATES DISTRICT COURT
                                                  DISTRICT OF NEV ADA
 7

 8                                                                    )         Case# 3:18-cv-00603
     BEVERAGE DISPENSING SOLUTIONS,                                   )
 9   LLC,                                                             )
                                                                      )         VERIFIED PETITION FOR
IO                        Plaintiff(s),                               )         PERMISSION TO PRACTICE
                                                                      )         IN THIS CASE ONLY BY
11              vs.                                                   )         ATTORNEY NOT ADMITTED
                                                                      )         TO THE BAR OF THIS COURT
12   THERMOPLAN USA, INC.,                                            j         AND DESIGNATION OF
                                                                                LOCAL COUNSEL
13                                                                    )
                          Defendant(s).                               )
14    _______________ )                                                         FIUNG FEE IS $250.00
15

16                    .JOSEPH P. OLDAKER
                ------,----,.----------.-,,---c----
                                                                    , Petitioner, respectfully represents to the Court:
                         (name of petitioner)
17
                l.        That Petitioner is an attorney at law and a member of the law firm of
18
                                         NELSON BUMGARDNER ALBRITTON PC
19                                                                   (firm   name)
20    with offices at                                        15_0_2_0_S_._R_a,v__
                                                                                in_ia_A_
                                                                                       v_
                                                                                        e._,_
                                                                                            Su_i_te_2_9                      _
                                                                          ( street address)
21
                           Orland Park                                                  Illinois                  60462
22                           (city)                                                      (state)                 (zip code)
23              708-675-1975                                              joseph@nbafirm.com
       (area code+ telephone number)                                          (Email address)
24
                2.        That Petitioner has been retained personally or as a member of the law firm by
25
      __B_e_ve_r_ag_e_D
                      =--=
                         is_p_
                             en:-cs-=-in_g_S_o_lu_t_io_n_s_
                                                          , l_L_C            to provide legal representation in connection with
26                    [ client(s )]

27    the above-entitled case now pending before this Court.

28                                                                                                                        Rev. 5/16
            3.        That since     M_ay"T,-8..,...
                                               , 2..0_
                                                     .,. 0_8__~, Petitioner has been and presently is a
                                         (date)
 2   member in good standing of the bar of the highest Court of the State of               I_ll_in_o_i_
                                                                                                      s    _
                                                                                           (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

 4   from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

 6   the applicant's membership therein is in good standing.

 7          4.        That Petitioner was admitted to practice before the following United States District

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                            Court                            Date Admitted             Bar Number

12                       State of Illinois                        5/8/2008                  6295319

13                Northern District of Illinois                   7/9/2013

14                 Southern District of Illinois             November 19, 2013

15                 Northern District of Texas                    11/17/2015

16                  Eastern District of Texas                     8/19/2016

17                Fed. Circuit Court of Appeals                   10/6/2014

18

19
             5.       That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
       (State "none" if Petitioner has no disciplinary proceedings, etc.)
24
          NONE
25

26

27

28                                                      2                                            Rev. 5/16
 1             6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give

 2    particulars if ever denied admission):

 3    (State "none" if Petitioner has never been denied admission.)
      !\ONE
 4

 5

 6             7.       That Petitioner is a member of good standing in the following Bar Associations.

 7    (State "none" if Petitioner is not a member of other Bar Associations.)
       CHICAGO BAR ASSOCIATION (CBA)
 8

 9

10             8.       Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2

lI    (formerly LR JA 10·2)   during the past three (3) years in the following matters:   (State "none" ifno applications.)

12    Date of Application                 Cause                      Title of Court                   Was Application
                                                                   Administrative Body                    Granted or
13                                                                   or Arbitrator                          Denied

14             NONE

15

16

17

18

19                        (If necessary, please attach a statement of additional applications)

20             9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21    State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22    extent as a member of the State Bar of Nevada.
_.,
?"             10.      Petitioner agrees to comply with the standards of professional conduct required of

24    the members of the bar of this court.

25             I l.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

26    practice in this jurisdiction and that the client has consented to such representation.

27
28                                                           3                                                   Rev. 5/16
             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2   FOR THE PURPOSES OF THJS CASE ONLY.

 3

 4
     STATE OF              Il_
                             lin
                               _o_i_
                                   s __      )
 5                                           )
     COUNTY OF                C_o_
                                 ok        _ )
 6

 7           __J_o_s-'
                    ep,_h_P_._
                             O_ld_ak
                                  _e_r __. Petitioner, being first duly sworn, deposes and says:

 8   That the foregoing statements are true.

 9

10   Subscribed and sworn to before me this

11
12                                                                                        KRISTINE N HUBERT
                                                                                              Official Seal
                                                                                     Notary Public- State of Illinois
13                                                                                My Commission Expires Aug 15, 2021

14
15
16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF THIS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate ---,-_
                                                                                M_i_c_
                                                                                     h~
                                                                                      ae~l_D_..,....R
                                                                                                    _o_u_n_d_s__,
19                                                                            (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
23                                               5371 Kietzke Lane
                                                   ( street address)
24
                           Reno                                         Nevada                                89511
25                       (city)                                         (state)                           (zip code)

26               775-324-4100                               mrounds@bhfs.com
      (area code+ telephone number)                          (Emai I address)
27

28                                                         4                                                     Rev. 5/1 (i
           By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

       2   agreement and authorization for the designated resident admitted counsel to sign stipulations

       3   binding on all of us.

       4

       5                 APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL

       6

       7          The undersigned party(ies) appoint(s)              M_i_
                                                                        ch_a_e_I_
                                                                                D_._R_o_u_
                                                                                         n_ds              as
                                                                 (name of local counsel)
       8   his/her/their Designated Resident Nevada Counsel in this case.

       9

      10

      11

      12
                                                 £.¡cv1Je
                                                    (>g_vL             [~~
                                                 (type or print party name, title)
                                                                                         P!k-5:.1~

      13
                                                 (party's signature)
      14

      15
                                                 (type or print party name, title)
      16

      17                            CONSENT OF DESIGNEE
                  The undersigned hereby consents to serve as associate resident Nevada counsel in this case.
      18

      19

      20                                         Designated Resident Nevada Counsel's signature

      21                                           4-::¡34
                                                 Bar number
                                                                        mco,î od:sC!,,bh.ß.Cc:>
                                                                               Emâil address
      22

      23
           APPROVED:
      24
           Dated: this    9th   day of   January               19
                                                           , 20_.
      25
      26
           UNITED ST ATES DISTRICT JUDGE
      27

      28                                                     5                                          Rev. 5/16   ..
                                                                                                                     ,




•·'
